Citation Nr: 1232225	
Decision Date: 09/19/12    Archive Date: 09/24/12	

DOCKET NO.  09-23 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for the preoperative residuals of right total knee arthroplasty (replacement), evaluated as 20 percent disabling prior to May 20, 2008, 40 percent disabling from July 1 to August 1, 2008, and 20 percent disabling from August 1, 2008 to July 15, 2010, with postoperative residuals evaluated as 30 percent disabling from September 1, 2011.

2.  Entitlement to an increased rating for the preoperative residuals of left total knee replacement, evaluated as 20 percent disabling prior to October 20, 2011, with postoperative residuals evaluated as 30 percent disabling from December 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2007, May 2009, and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to an increased rating for the Veteran's service-connected right knee disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

Prior to October 20, 2011, the Veteran's service-connected left knee disability was characterized by a range of motion of no less than 5 to 100 degrees, accompanied by pain, crepitus, and tenderness to palpation, but no ankylosis, erythema, effusion, or instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected left knee disability prior to October 20, 2011 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5257, 5258, 5260, 5261 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August 2006 and May 2008 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  



Increased Rating

The Veteran in this case seeks an increased evaluation for his service-connected left knee disability.  In pertinent part, it is contended that manifestations of that disability for the period in question were more severe than then evaluated, and productive of a greater degree of impairment than was reflected by the disability evaluation assigned.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2011).

In the present case, at the time of a VA orthopedic examination in September 2006, the Veteran gave a history of three to four arthroscopic procedures in the 1990's.  When questioned, the Veteran described pain in his left knee on a daily basis, as well as stiffness and occasional swelling.  According to the Veteran, he experienced a "giving way" sensation in his left knee, which on occasion, would lock.

On physical examination, there was no evidence of any gross deformity or ankylosis of the Veteran's left knee.  Further examination revealed some coolness to touch, though with no evidence of any warmth, and no erythema.  No effusion was palpated, and range of motion (both active and passive) was from 0 degrees in full extension to 120 degrees in flexion, accompanied by pain.  Further noted was the presence of crepitus on palpation.  Following repetitive flexion and extension of the left knee joint, the Veteran complained of increased pain at the extreme of the range of motion at 120 degrees.  However, no decrease in the range of motion was noted.  The Veteran described "flare-ups" of his left knee, indicating that, were he to attempt to take a long walk, he would experience a flare-up of pain in his left knee.  Tests of stability of the left knee revealed a negative anterior drawer sign, as well as a negative Lachman test.  Varus and valgus stability was tested at both 0 and 30 degrees, and no instability was noted.  At the time of examination, the Veteran exhibited a negative McMurray sign, as well as some diffuse tenderness throughout the inferior and medial borders of the patella.  Radiographic studies revealed some mild narrowing of the left medial femoral tibial and patellofemoral joints, with associated minimal spurring.  

At the time of a VA outpatient orthopedic consultation in late May 2007, the Veteran gave a history of bilateral knee osteoarthritis and pain.  When questioned, the Veteran indicated that the anterior and medial aspect of his knees hurt the most.  Also noted was some difficulty with stiffness were the Veteran to be sitting for long periods of time.  On physical examination, range of motion of the Veteran's left knee was from 5 to 100 degrees, with some tenderness to palpation at the medial joint line.  Noted at the time of examination was that the Veteran's knee was stable to varus and valgus, and both anterior and posterior drawer.  Strength was 5/5 distal in both knees, and tests of straight leg raising were negative.  Sensation to light touch was intact throughout, and the Veteran exhibited 2+ patellar reflexes on both sides.  Radiographic studies revealed some fairly mild medial compartment osteoarthritis, somewhat worse on the left than the right.

At the time of the aforementioned rating decision in June 2007, it was noted that the Veteran had previously been in receipt of two separate 10 percent evaluations for his service-connected left knee disability, one for left knee meniscectomy with post-traumatic arthritis, and one for the postoperative residuals of a left knee condition.  Further noted was that the Veteran's previously-assigned 20 percent evaluation for his service-connected left knee disability was being continued based on dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

During the course of a VA outpatient physical therapy consultation in early August 2008, range of motion for the Veteran's left knee was reported as from 0 to 124 degrees.  

At the time of a VA orthopedic examination in May 2011, the Veteran gave a longstanding history of bilateral knee osteoarthritis, for which he had undergone extensive conservative and surgical treatment, including multiple knee arthroscopies in the 1980's, 1990's, and 2000's.  When questioned, the Veteran complained of sharp pain at the top of his left knee, and to some extent, on both sides.  Also noted were problems with swelling and giving way, which to some extent was reportedly worsening.  According to the Veteran, both of his knees were weak and stiff.  Range of motion measurements of the Veteran's left knee showed flexion from 0 to 125 degrees.  The Veteran's left knee was painful on motion, and there was significant crepitus accompanied by some tenderness to palpation over the medial and lateral joint lines.  At the time of examination, the Veteran was stable to varus and valgus stress, as well as both anterior and posterior stress.  Sensation was intact in the lower extremities, and repetitive flexion and extension showed no change in range of motion.  According to the Veteran, he experienced no "flare-ups" of left knee pain.  Rather, the Veteran's pain was constant in both knees.  Anterior and posterior ligament testing showed no evidence of any instability.  Nor was there evidence of instability on lateral or medial collateral ligament testing.  Radiographic studies of the Veteran's left knee showed evidence of mild degenerative changes in the medial joint compartment on the left, as well as probable small joint erosion, likewise on the left.  The pertinent diagnosis noted was residuals of left knee injury with osteoarthritis, status post surgeries.  

In a rating decision of November 2011, the Veteran was awarded a 100 percent evaluation based on post surgical convalescence following a left total knee replacement in October 2011.  A 30 percent evaluation was assigned for the postoperative residuals of left total knee replacement effective from December 1, 2012.  

Pursuant to applicable law and regulation, the 20 percent evaluation in effect for the Veteran's service-connected left knee disability prior to October 20, 2011 contemplates the presence of moderate knee impairment, with recurrent subluxation and/or lateral instability.  A 20 percent evaluation is, similarly, in order where there is evidence of a limitation of flexion to 30 degrees and/or a limitation of extension to 15 degrees.  Finally, a 20 percent evaluation is in order where there is evidence of dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.  

An increased, which is to say, 30 percent evaluation, is warranted where there is evidence of severe knee impairment, with recurrent subluxation and/or lateral instability, or where there is a limitation of flexion to 15 degrees and/or a limitation of extension to 20 degrees.  A 30 percent evaluation is, similarly, in order where there is evidence of ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  See 38 C.F.R. § 4.71a and Part 4, Codes 5256, 5257, 5258, 5260, 5261 (2011).  

Applying these principles to the evidence of record, the Board is of the opinion that, for the period prior to October 20, 2011, no more than a 20 percent evaluation was warranted for the Veteran's service-connected left knee disability.  More specifically, at no time during the period in question did the Veteran exhibit a range of motion of less than 5 to 100 degrees in his service-connected left knee.  Moreover, as of the time of the most recent VA examination in May 2011, range of motion for the Veteran's left knee was from 0 to 125 degrees.  Significantly, while during the period in question, the Veteran experienced pain, crepitus, and some tenderness to palpation of his left knee, at no time during that period was there evidence of ankylosis, erythema, effusion, or documented instability.  Under the circumstances, no more than a 20 percent evaluation is warranted for the period prior to October 20, 2011 for the Veteran's service-connected left knee disability.  

In reaching this determination, the Board has taken into consideration decisions of the VA Office of the General Counsel, specifically, VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (August 14, 1998) governing multiple ratings for service-connected knee disability.  However, based on a review of the entire evidence of record, such multiple ratings are not for application in this case.  More specifically, while it is true that, based upon radiographic evidence for the period in question, the Veteran suffered from osteoarthritis in his service-connected left knee, at no time was there evidence of any clinically-identifiable instability.  Nor was there evidence of compensable limitation of flexion and extension sufficient to warrant the assignment of separate ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).

In conclusion, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it would appear that, for the period in question, symptomatology attributable to the Veteran's service-connected left knee disability has been appropriately rated.  Moreover, based on a review of the pertinent evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected left knee disability for the period under consideration is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, and as noted above, at the time of a November 2011 rating decision, the Veteran was awarded a temporary 100 percent evaluation based on post surgical convalescence following left total knee replacement, effective October 20, 2011.  That 100 percent evaluation was to remain in effect until December 1, 2012, at which time, pursuant to applicable regulation, a minimum 30 percent evaluation was to be assigned.  Significantly, prior to the assignment of that rating, a VA examination would be conducted in order to determine the appropriate rating to be assigned for the Veteran's postoperative residuals of left total knee replacement.  Inasmuch as the December 1, 2012 date for the assignment of the aforementioned rating has not yet arrived, the question of the appropriate rating to be assigned for the Veteran's service-connected left knee disability effective that date does not present a "case or controversy," and, accordingly, is not for consideration at this time.   


ORDER

An evaluation in excess of 20 percent for the preoperative residuals of left total knee replacement prior to October 20, 2011 is denied.  


REMAND

In addition to the above, the Veteran seeks an increased evaluation for the pre- and postoperative residuals of right total knee arthroplasty (replacement).  However, a review of the evidence of record raises some question as to the severity of that particular disability.  

More specifically, the record discloses that the Veteran has undergone multiple surgical procedures on his service-connected right knee.  Significantly, in July 2010, the Veteran underwent the surgical replacement of his right knee.  Pertinent evidence of record is to the effect that the Veteran last underwent a VA examination of his right knee in May 2011, at this point, almost one and one-half years ago.  Moreover, recent correspondence from the Veteran and his accredited representative is to the effect that the Veteran's right knee disability is becoming progressively worse.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2012, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the severity of his service-connected right knee disability.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination, and in accordance with the latest AMIE worksheets for rating disabilities of the knee, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected right knee disorder.  More specifically, the examiner should specifically comment regarding any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected right knee disorder.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.

3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.

4.  The RO/AMC should then readjudicate the Veteran's claim for an increased rating for the preoperative residuals of right total knee arthroplasty (replacement), evaluated as 20 percent disabling prior to May 20, 2008, 40 percent disabling from July 1 to August 1, 2008, and 20 percent disabling from August 1, 2008 to July 15, 2010, with postoperative residuals evaluated as 30 percent disabling from September 1, 2011.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in November 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                     ______________________________________________
	KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


